Citation Nr: 9907100	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for idiopathic cramp 
syndrome as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for chronic peripheral 
neuropathy as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for chronic probable 
vasculogenic impotence as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

REMAND

Initially, the Board observes that at the time of the July 
1996 decision denying the veteran's claim, presumptive 
service connection was afforded for certain disabilities for 
veterans who served in Vietnam during the Vietnam Era which, 
at that time, began in August 1964 and ended in May 1975.  
The July 1996 determination found that the veteran did not 
have Vietnam service during the Vietnam Era.  However, 
38 C.F.R. § 3.307(a)(6)(iii) was amended to provide that a 
veteran who served in Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, could be entitled 
to presumptive service connection for diseases listed at 
38 C.F.R. § 3.309(e).  Although the October 1997 supplemental 
statement of the case reflects that service medical records 
confirm that the veteran received medical treatment in 
Vietnam in 1963, it is unclear if the veteran was afforded 
the presumption of exposure to Agent Orange during his 
service in Vietnam.

Private treatment records reflect that the veteran was seen 
at the Mayo Clinic in 1982 and 1983, regarding complaints of 
numbness in his feet, but records relating to this period of 
treatment have not been obtained.  In a statement, dated July 
29, 1996, and received on August 1, 1996, the veteran refers 
to a specific VA physician and indicated that this individual 
had offered some opinion concerning the veteran's peripheral 
neuropathy.  A June 1996 letter from two private physicians 
makes a reference to the same VA physician, at the VA in Ann 
Arbor, and indicates they had reviewed the veteran's case 
with that physician.  It is unclear if VA treatment records 
with respect to the veteran's peripheral neuropathy exist.  
In the veteran's July 29, 1996, letter, he also indicates 
that he received treatment at the MSD Institute regarding his 
impotence in the prior week.  The record does not appear to 
indicate that these records have been obtained.

Subsequent to the October 1997 supplemental statement of the 
case, the veteran has submitted a statement from a physician 
concerning the etiology of peripheral neuropathy.  The record 
does not indicate that this evidence has been considered by 
the RO.

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
service personnel records and confirm his 
service in Vietnam.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
idiopathic cramp syndrome, chronic 
peripheral neuropathy, and chronic 
probable vasculogenic impotence since 
service.  In particular, he should be 
requested to identify whether he has 
received treatment at the VA in Ann 
Arbor, including by Dr. James Russell, 
and to identify the dates that he has 
received treatment at the MSD Institute, 
as well as its address.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, including records from the 
MSD Institute, the Mayo Clinic in 1982 
and 1983, and the VA at Ann Arbor that 
are not currently of record.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of 38 C.F.R. 
§ 3.307(a)(6)(iii).

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

- 4 -


